 
 
I 
111th CONGRESS
1st Session
H. R. 3630 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2009 
Ms. Wasserman Schultz (for herself and Mr. Culberson) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To promote crime awareness and cybercrime prevention initiatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Adolescent Web Awareness Requires Education Act or the AWARE Act. 
2.Grant program 
(a)Authority To make grants 
(1)In generalSubject to subsection (e)(1), the Attorney General shall make grants to eligible entities to carry out an Internet crime awareness and cybercrime prevention program. 
(2)PeriodA grant under this section shall be for a 2-year period. 
(b)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Attorney General, which shall include— 
(1)a description of the partnership arrangements, if any, of the eligible entity relating to the activities to be carried out with the grant; 
(2)a description of the measurable goals of the eligible entity relating to the activities to be carried out with the grant; 
(3)a description of how the Internet crime awareness and cybercrime prevention program of the eligible entity shall achieve the measurable goals described in paragraph (2); 
(4)a description of the plan of the eligible entity to continue to implement the Internet crime awareness and cybercrime prevention program after the grant under this section ends; 
(5)a description of how funds under the grant may be used and coordinated with Internet crime awareness and cybercrime prevention programs being carried out on the date of enactment of this Act or other Internet crime awareness and cybercrime prevention programs established with grants under this section; 
(6)a description of the target audience under the proposed Internet crime awareness and cybercrime prevention program; 
(7)a certification that the eligible entity enforces the operation of measures which prevent the Internet from being used to victimize children if the eligible entity provides Internet access to minors; and 
(8)any other information or assurances required by the Attorney General. 
(c)PrioritizationIn making grants under this section, the Attorney General shall give priority to an eligible entity that— 
(1)identifies and targets children at-risk of engaging in cybercrimes or becoming crime victims; 
(2)works in partnership with the private sector, law enforcement, the philanthropic community, the media, researchers, social services organizations, or other community-based groups; 
(3)provides Internet crime awareness and cybercrime prevention programs at no cost to students or schools; 
(4)accommodates different languages and language proficiencies; 
(5)accommodates differing levels of technological sophistication; or 
(6)has a viable plan to sustain the Internet crime awareness and cybercrime prevention program after the grant program ends. 
(d)Use of fundsAn eligible entity may use a grant under this section to— 
(1)identify, develop, and implement Internet crime awareness and cybercrime prevention programs, including educational technology, multimedia and interactive applications, online resources, and lesson plans; 
(2)provide professional training to elementary and secondary school teachers, administrators, and other staff on crime awareness and cybercrime prevention; 
(3)educate parents about teaching their children how to protect themselves from becoming victims of Internet crime; 
(4)develop Internet crime awareness and cybercrime prevention programs for children; 
(5)train and support peer-driven Internet crime awareness and cybercrime prevention initiatives; 
(6)coordinate and fund research initiatives that investigate online risks to children and Internet crime awareness and cybercrime prevention; or 
(7)develop and implement public education campaigns to promote awareness of crimes against children on the Internet and the prevention of such crimes. 
(e)Grant guidance 
(1)In generalBefore making grants under this section, and not later than 1 month after the date on which the study under paragraph (3)(A) is completed, the Attorney General, in consultation with education groups, Internet crime awareness and cybercrime prevention groups, and other relevant experts in the field of new media and child safety, shall issue detailed guidance for the grant program under this section. 
(2)Contents of guidanceThe grant guidance shall be implemented by the Attorney General in accordance with best practices relating to Internet crime awareness and cybercrime prevention and the research-based recommendations derived from the study conducted under paragraph (3)(A). 
(3)Internet crime awareness and cybercrime prevention research 
(A)Initial researchThe Attorney General shall enter into contracts with 1 or more private companies, government agencies, or nonprofit organizations to complete a study, not later than 6 months after the date of enactment of this Act, regarding— 
(i)the nature, prevalence, and quality of Internet crime awareness and cybercrime prevention programs and any evidence-based research conducted relating to the programs; 
(ii)findings regarding which children are most at risk of becoming crime victims; 
(iii)gaps in Internet crime awareness and cybercrime prevention and youth online risk research; and 
(iv)any other area determined appropriate by the Attorney General. 
(B)Additional researchSubject to the availability of appropriations, the Attorney General shall enter into contracts with private companies, government agencies, or nonprofit organizations to conduct additional research regarding the issues described in subparagraph (A). Any research conducted under this subparagraph shall be included in the reports under subsection (g)(3). 
(f)Technical assistanceThe Attorney General shall provide technical assistance to eligible entities that receive a grant under this section, which may include maintaining a Web site to facilitate outreach and communication among the eligible entities that receive a grant under this section. 
(g)Reports 
(1)Eligible entitiesAn eligible entity that receives a grant under this section shall submit to the Attorney General and make public an annual report regarding the activities carried out using funds made available under the grant, which shall include— 
(A)a description of how the eligible entity implemented the Internet crime awareness and cybercrime prevention program carried out with the grant; 
(B)a detailed description of the audience reached; 
(C)an analysis of whether and to what degree the goals for the Internet crime awareness and cybercrime prevention program were met; 
(D)an analysis of the challenges, if any, that interfered with achieving the goals described in subparagraph (C); 
(E)plans for future Internet crime awareness and cybercrime prevention programs; and 
(F)an accounting of the funds used. 
(2)Compilation of annual reports for revised grant guidanceThe Attorney General shall— 
(A)review the report under paragraph (1) submitted by each eligible entity that receives a grant under this section during the first fiscal year for which grants under this section are made; and 
(B)not later than 6 months after the date on which all reports described in subparagraph (A) are submitted, modify, as appropriate, the grant guidance based on the reports. 
(3)Reports to CongressNot later than 27 months after the date on which the Attorney General makes the first grant under this section, and annually thereafter, the Attorney General shall submit to Congress a report regarding the grant program under this section, which shall include— 
(A)a compilation of the information and findings of the annual reports submitted under paragraph (1); 
(B)the findings and conclusions of the Attorney General, including findings and conclusions relating to the effectiveness of Internet crime awareness and cybercrime prevention programs carried out using a grant under this section; and 
(C)best practices identified by the Attorney General relating to Internet crime awareness and cybercrime prevention. 
(h)Authorization of Appropriations 
(1)In generalThere is authorized to be appropriated to the Attorney General to carry out this section $25,000,000 for each of fiscal years 2010 through 2014. 
(2)LimitationOf amounts made available to carry out this section, not more than 5 percent shall be available to carry out subsections (e), (f), and (g)(2). 
3.DefinitionsIn this Act, the following definitions apply: 
(1)Eligible entityThe term eligible entity means— 
(A)a partnership between a State educational agency and 1 or more local educational agencies (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) of the State; 
(B)a local educational agency; 
(C)a nonprofit organization; or 
(D)a consortium of elementary schools or secondary schools (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) collaborating with an entity described in subparagraph (A), (B), or (C). 
(2)Grant guidanceThe term grant guidance means the grant guidance issued under section 2(e)(1). 
(3)Internet crime awareness and cybercrime prevention programThe term Internet crime awareness and cybercrime prevention program means an age-appropriate, research-based program that prevents children from becoming the victims of Internet crime by encouraging safe and responsible use of the Internet, promoting an informed, critical understanding of Internet dangers, and educating children, parents, and communities about how to prevent or respond to problems or dangers related to the Internet or new media. 
(4)New mediaThe term new media— 
(A)means emerging digital, computerized, or networked information and communication technologies that often have interactive capabilities; and 
(B)includes email, instant messaging, text messaging, Web sites, blogs, interactive gaming, social media, cell phones, and mobile devices. 
(5)NonprofitThe term nonprofit means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of that Code. 
 
